DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement made to the art by the invention it pertains. Currently, the abstract discloses a method and the steps it includes, however it does not disclose an improvement to the art by the method to the art.
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetic Sensor With Improved Stress Compensation Accounting for Temperature.

Claim Objections
Claims 1-3, 9, 11, 15 and 17 are objected to because of the following informalities:  The claims use the phrase “associated with”, examiner suggest using terms and/or phrases that define a more clear connection or correlation between recited components or method steps. Examiner is interpreting the phrase “associated with” to be a direct connection or correlation between components and calculated data. Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cesaretti et al US20190049529 (hereinafter “Cesaretti”) discloses hall effect elements are driven by current generators that use vertical epi resistors disposed away from an edge of a 
However, Cesaretti fails to disclose a temperature sensing element; a magnetic field sensing element that is arranged to generate a sensing element signal; a memory configured to store a first table, the first table identifying a plurality of stress-to- sensitivity coefficients, each of the plurality of stress-to-sensitivity coefficients being associated with a different temperature value; and electronic circuitry configured to: obtain a stress reading by using the stress sensing element, obtain a temperature reading by using the temperature sensing element, use the temperature reading and the stress reading to calculate a stress difference, obtain a stress-to- sensitivity coefficient that is associated with the temperature reading by using the first table, calculate a gain adjustment coefficient based on the stress-to-sensitivity coefficient, and adjust a gain of the sensing element signal based on the gain adjustment coefficient, wherein the stress difference includes a difference between an expected stress and the stress reading that is obtained from the stress sensing element. This configuration allows for adjustment  based on temperature and can effectively compensate for stress effects arising from thermal expansion of components of the magnetic field sensor. The housing can absorb moisture and expand and or swell. The temperature in the environment and/or stresses can impact both the resistor bridge and Hall effect element in a similar fashion.
Friedrich et al US8447556 (hereinafter “Friedrich”) discloses a magnetic field sensor includes built in self-test circuits that allow a self-test of most of, or all of, the circuitry of the magnetic field sensor, including self-test of a magnetic field sensing element used within the magnetic field sensor, while the magnetic field sensor is functioning in normal operation. (Fig 1-16, Col 5 line 33- Col 24 line 40)

Prior arts such as Cesaretti and Friedrich, made available do not teach, or fairly suggest, a temperature sensing element; a magnetic field sensing element that is arranged to generate a sensing element signal; a memory configured to store a first table, the first table identifying a plurality of stress-to- sensitivity coefficients, each of the plurality of stress-to-sensitivity coefficients being associated with a different temperature value; and electronic circuitry configured to: obtain a stress reading by using the stress sensing element, obtain a temperature reading by using the temperature sensing element, use the temperature reading and the stress .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIGEL H PLUMB/Examiner, Art Unit 2855             
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855